OPINION — AG — ** COMMERCIAL FISH LICENSE — COLLECTING ON THE BOND ** IN THE EVENT A RESIDENT HOLDER OF A LICENSE AS A COMMERCIAL FISHERMAN LICENSE BY THE STATE GAME AND FISH DEPARTMENT IS ADJUDGED GUILTY (EITHER UPON HIS PLEA OF GUILTY OR AFTER TRIAL), THE MATTER OF BRINGING AN ACTION ON THE BOND FILED BY SUCH LICENSE UNDER THE PROVISIONS OF 29 Ohio St. 222 [29-222] SHOULD BE SUBMITTED TO THE GOVERNOR. (FORFEITURE OF BOND, VIOLATION, SURETY BOND) CITE: 29 Ohio St. 101 [29-101], 74 Ohio St. 18 [74-18](B) (JAMES C. HARKIN)